Citation Nr: 0907071	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total rating beyond February 28, 
2005, based on convalescence from surgery for an orbital 
implant exchange by VA in November 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1965 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was remanded by the Board in June 2007 for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

At the hearing, the Veteran raised the claims of service 
connection for headaches, possibly due to neuralgia or 
neuritis, and loss of equilibrium secondary to the service-
connected anatomical loss of the right eye, which are 
referred to the RO for appropriate action.


FINDING OF FACT

Severe postoperative residuals of surgery for an orbital 
implant exchange by VA in November 2004 such as an 
incompletely healed surgical wound or the necessity for house 
confinement have not been demonstrated beyond February 28, 
2005.




CONCLUSION OF LAW

The criteria for extension of a temporary total disability 
rating beyond February 28, 2005, based on convalescence for 
surgery for an orbital implant exchange by VA in November 
2004 have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
2008); 38 C.F.R. § 4.30 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2008), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2004 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claim for convalescence, namely, evidence necessitating 
convalescence of at least one month, postoperative 
incompletely healed surgical wounds or house confinement (the 
criteria for determining the need for convalescence).  The 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in April 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.

The RO obtained VA records and records of the Social Security 
Administration.  As the record contains sufficient competent 
medical evidence to decide the claim, a VA examination or VA 
medical opinion is not warranted under the duty to assist. 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The Veteran has been service-connected for the anatomical 
loss of the right eye since his separation from service.  

VA records show that in 2003 the original ocular prosthesis 
started to wear out and a new prosthesis was recommended.  In 
November 2004, the Veteran had surgery consisting of an 
orbital implant exchange.  The operative report reveals that 
the old prosthesis was replaced with a silicone prosthesis. 

In March 2005, a VA physician noted that the Veteran had 
right upper eyelid ptosis with slight swelling.  The surgical 
incisional site was well healed and the prosthesis was a good 
fit.

In June 2005, the Veteran stated that the swelling from the 
operation had subsided, but not completely, that the implant 
turned occasionally, and that he experienced pain.  That same 
month, the Veteran was evaluated for occasional pain, but the 
physician found that the pain was non-ocular.  The incisional 
site was well healed and the prosthesis was a good fit.  

In September 2005, the Veteran complained of severe, 
intermittent pain behind his right eye. 

A CT scan in January 2006 did not reveal any source of the 
orbital pain.  The Veteran complained that the new implant 
did not fit well and the implant popped out frequently.  He 
still complained of periorbital headaches.  In March 2007, 
the Veteran still complained of headaches and also 
lightheadedness.  The physician described the incision site 
as well healed and the eye socket as healthy.

In August 2007, the Veteran underwent surgery for right upper 
lid ptosis.  As of September 2007, he still experienced mild 
pain and occasional headaches. 

In February 2008, a VA examiner noted that although the 
orbital implant exchange occurred in November 2004, the 
prosthesis had been replaced two months earlier.  

A Temporary Total Disability Rating

Under 38 C.F.R. § 4.30, the criteria for extension of 
convalescence beyond an initial period of one month are 
severe postoperative residuals such as incompletely healed 
surgical wounds or the necessity for house confinement.

Analysis

The Veteran contends that he required a period of 
convalescence beyond February 28, 2005, as he had been unable 
to work because of the operation.  He states that the 
physicians had not released him back to work and he had been 
scheduled for follow up visits well beyond February 28, 2005, 
the date VA ended his convalescence period.  He also believes 
that his convalescence should have continued until he 
received the new prosthesis.



A temporary total convalescent rating contemplates only a 
temporary period of time required by a veteran to recover 
from the immediate effects of surgery.  Chronic residual 
disability is rated under the schedular criteria for the eye, 
muscle, nerves, bone, or whatever part of the body is 
affected, and not rated under 38 C.F.R. § 4.30.  

Although the Veteran has complained of pain after his 
surgery, the surgery, itself, did not result in severe 
postoperative residuals such as incompletely healed surgical 
wounds or the necessity for house confinement.  Absent such 
findings, the criteria for extending the temporary total 
rating beyond February 28, 2005, have not been met.  

To the extent that the Veteran argues for an extended period 
of convalescence because he was unable to work, even under 
physician's orders, the Veteran's inability to return to work 
is not one of the criteria for extension of convalescence 
under 38 C.F.R. § 4.30.

To the extent that the Veteran believes the period of 
convalescence should last until the therapeutic plan was 
completed, the rating for convalescence covers only the 
immediate after effects and residuals related to the surgery 
itself, not the entire related medical care, therapy, and 
other related modalities of treatment prescribed by a 
physician to treat the condition giving rise to the surgery.  

In sum, there is no evidence to support the extension of 
convalescence beyond February 28, 2005 under the legal 
criteria set forth in 38 C.F.R. § 4.30.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).








ORDER

A temporary total rating beyond February 28, 2005, based on 
convalescence from surgery by VA in November 2004, is denied.



____________________________________________
George E. Guido, Jr..
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


